Citation Nr: 1116760	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the Veteran's daughter is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen years.

2.  Entitlement to an effective date earlier than January 28, 2004, for grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted entitlement to a TDIU, effective from January 28, 2004.  This appeal also arises from an October 2006-issued rating decision that denied entitlement to increased benefits based on permanent incapacity for self-support of a daughter of the Veteran.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge on March 25, 2009.  A transcript of the hearing has been associated with claims folder.  

The earlier effective date issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's daughter, S.C., was born in June 1988; her 18th birthday was in June 2006.

2.  It has not been shown that the Veteran's daughter, S.C., became permanently incapable of self-support prior to the date of attaining the age of 18 years.





CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on behalf of S.C. on the basis of permanent incapacity for self-support before she reached the age of 18 have not been met.  38 U.S.C.A. §§ 101(4), 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.57, 3.102, 3.159, 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's claim for additional benefits for the Veteran's daughter, as a dependent under 38 C.F.R. § 3.57, this notice was satisfied prior to the initial unfavorable decision on the claim by the AOJ in October 2006.   Specifically, a March 2006 letter fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Although no notice letter addressed the effective date element of the claim, as the issue is being denied herein, the lack of notice is not prejudicial to the claimant.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  Additionally, the Social Security Administration (SSA) disability benefits records for the Veteran's daughter are of record.

The Board notes that this case was remanded in May 2009, in part, to provide the Veteran's daughter with a VA examination to determine the nature and severity of her multiple sclerosis.  The Veteran's daughter was afforded a social and industrial assessment as well as a medical examination.  There is no evidence showing, nor is there an allegation regarding an inadequate examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his daughter S.C., the dependent, is a helpless child who is permanently incapable of self-support due to multiple sclerosis.  The dependent was born in June 1988 and turned 18 years of age in June 2006.

In order to establish entitlement to recognition as the helpless child of the Veteran, it must be shown that the child was permanently incapable of self support by reason of mental or physical defect as of his or her eighteenth birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  Rating criteria applicable to disabled veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.

A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

Facts for consideration under 38 C.F.R. § 3.356 are:

(1) The fact that the "child" is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that the "focus of analysis must be on the claimant's condition at the time of her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of establishing helpless child status, if the child is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that the child was permanently incapable of self-support as of her eighteenth birthday, then, regardless of that finding, evidence of the child's continued incapacity is needed.  Id.

The medical evidence of record shows that the Veteran's daughter has been under the care of a private physician for relapsing-remitting multiple sclerosis since she was 13 years old.  She first began treatment with Avonex therapy.  She was seen for routine follow-up visits approximately every three months.  In July 2003 it was noted that she experienced relapses two to three times a year since starting Avonex.  In July 2003 she was switched to a higher dose higher frequency beta Interferon agent.  Subsequently she was noted to be stable on the new agent, and her visits decreased to every six months.  In May 2007 she was placed on an additional medication for dizziness, which became worse in February 2007.  Overall, the private medical records indicate progressive worsening of the disease.  In August 2007 she began a new medication due to worsening symptoms despite treatment with the previously referred to high-dose interferon therapy.  Her symptoms included numbness, tremors (which limited her writing), and difficulty with dexterity and fine motor fingers.  However, she was noted to still be able to perform most of her activities of daily living.  She also developed vertigo, incoordination, gait imbalance, fatigue, occasional headaches, and paresthesias.  Throughout the medical records (which are dated from 2001 to 2007), it was noted that she was in school.  She began college in 2006 and she lived and worked on campus.  She denied any subjective difficulties in January 2007.  

On the occasion of the aforementioned hearing on appeal, the Veteran testified that his daughter, S.C., was diagnosed with multiple sclerosis when she was six years old.  He stated that she had been hospitalized four of five times for increased symptomatology attributable to the multiple sclerosis.  The Veteran also noted that she had been in receipt of SSA benefits since 2008 and that she was residing in his home.  He further noted while she attended college, she had never been able to maintain a job.  

An August 2009 social and industrial survey compensation and pension examination report notes that the Veteran's daughter was enrolled in college.  She planned to graduate in June 2010.  She is majoring in social work.  It was noted that she manages her own finances.  She receives SSA benefits through her father's benefits as well as an educational allowance through her father's VA benefits.  She reported no significant issues with school, community, or work.  However, she is unable to participate in sports due to her multiple sclerosis.  She is not currently employed and she stated that she has never worked.  Her support system is strong in terms of family and friends.  She has a history of falls due to numbness on the left side of her body and left hand.  She has problems with writing and taking notes in class, but her school has allowed her to use a tape recorder or lap top computer to take notes.  Her vision is blurred due to medications and she attends school part time when she does not feel well.  She drives, but when she is experiences dizziness, she does not drive.  The examiner noted that she is in her senior year of college.  It was also noted that she is unable to be physically active and most of her activities are sedentary.  She has low energy and she requires frequent rest breaks to complete tasks.  The examiner commented that she is goal-directed and resourceful, and that she has adapted to her disability in an appropriate manner.  The examiner opined that her choice of career will be limited due to her disability and potential employers may have reservations about hiring her, but she should be employable in her chosen profession of social work.

A September 2009 VA examination report notes that the Veteran's daughter was diagnosed with multiple sclerosis in 2001.  She initially presented with facial myokymia on the right, diagnosed as demyelinating disease substantiated by magnetic resonance imaging (MRI) scan.  Since then she has had a relapsing remitting course, the last relapse being in July 2007.  Since then, the symptoms are intermittent vertigo and on and off headaches.  She takes medication and has no side effects from them.  Motor examination revealed normal strength, muscle tone, and muscle bulk.  She had some difficulty with tandem gait and there was heel to shin and finger nose dysmetria bilaterally.  Pin prick and position sense testing were normal.  Vibratory sense was mildly diminished over the bilateral toes.  Fundoscopic examination and mental status examination were normal.  Cranial nerves were intact.  Plantar reflexes were hyperactive pendular knee jerks and extensor plantar responses bilaterally.  Cerebellar examination was not normal.  There was mild bilateral dysmetria on finger to nose test and heel knee shin test.  There was no evidence of chorea or carotid bruit.  The diagnosis was multiple sclerosis, relapsing and remitting.  There are no effects on usual daily activities.  She has been stable since the last relapse two years ago.  At the time of her 18th birthday, she was independent with self care, she was going to college, and living away from home.

After review of the evidence in this case, there is nothing in the record that would support the argument that the Veteran's daughter was disabled at the time of her 18th birthday.  Although the Veteran's daughter has progressively worsening relapsing-remitting multiple sclerosis, she has never been determined to be disabled.  Moreover, although she has never worked, she has been in school full- or part-time, and she has been determined to be fully independent and capable of performing activities of daily living, completing her schooling, and being gainfully employed in her chosen profession of social work.  

As the preponderance of the evidence is against the Veteran's claim, the "benefit-of-the-doubt" rule is not applicable and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b).


ORDER

Recognition of the Veteran's daughter, S.C., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age eighteen years is denied.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

It was noted in the May 2009 Board remand that although the Veteran was in receipt of Social Security Administration (SSA) disability benefits, the records on which the SSA decision was based were not in the claims file.  While the decision by the SSA is in the claims folder, it is not clear from review of the record, that all supporting medical records were requested and associated with the record certified for appellate review.  It was also noted that because these records might be pertinent to a determination of the Veteran's ability to engage in substantially gainful employment, they should be obtained.  However, the records were not obtained and there is no indication that the records were even sought while the case was in remand status.  As such, the case must be remanded again in order to obtain these SSA records.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the records upon which the decision was based granting the Veteran's SSA disability determination.  All attempts to secure these records and any response received must be documented.  If a negative response is received, that fact should be documented.

2.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


